UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: May 31, 2008 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 5/31/08 (Unaudited) CORPORATE BONDS AND NOTES (39.2%)(a) Principal amount Value Basic Materials (3.6%) AK Steel Corp. company guaranty 7 3/4s, 2012 $305,000 $310,303 Aleris International, Inc. company guaranty 10s, 2016 45,000 32,288 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 230,000 188,025 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 80,000 75,600 ARCO Chemical Co. debs. 10 1/4s, 2010 220,000 226,050 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.926s, 2012 150,000 110,250 Century Aluminum Co. company guaranty 7 1/2s, 2014 80,000 79,600 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.8s, 2013 (Netherlands) 75,000 65,906 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 450,000 483,750 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 225,000 237,938 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 80,000 80,000 Georgia-Pacific Corp. debs. 9 1/2s, 2011 345,000 362,250 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 270,000 282,825 Hercules, Inc. company guaranty 6 3/4s, 2029 315,000 300,825 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 130,000 143,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 175,000 187,250 Huntsman, LLC company guaranty 11 5/8s, 2010 2,000 2,125 International Paper Co. bonds 7.4s, 2014 (FWC) 125,000 124,411 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 49,000 45,080 Metals USA, Inc. sec. notes 11 1/8s, 2015 340,000 355,300 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 320,000 296,800 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 250,000 271,250 NewPage Corp. company guaranty 10s, 2012 150,000 159,750 NewPage Corp. sec. notes 10s, 2012 135,000 143,775 NewPage Holding Corp. sr. notes FRN 9.986s, 2013 (PIK) 57,792 56,564 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 170,000 147,050 Novelis, Inc. company guaranty 7 1/4s, 2015 155,000 145,700 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 245,000 363,544 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 $140,000 120,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 305,000 298,138 Steel Dynamics, Inc. 144A sr. notes 7 3/8s, 2012 30,000 30,225 Stone Container Corp. sr. notes 8 3/8s, 2012 55,000 51,150 Tube City IMS Corp. company guaranty 9 3/4s, 2015 160,000 152,800 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 3,000 3,120 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 90,000 91,125 Capital Goods (3.2%) Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 85,000 85,744 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 30,000 29,363 Baldor Electric Co. company guaranty 8 5/8s, 2017 80,000 82,000 BBC Holding Corp. sr. notes 8 7/8s, 2014 20,000 18,300 Berry Plastics Corp. 144A sr. sec. notes FRN 7.568s, 2015 70,000 67,900 Blount, Inc. sr. sub. notes 8 7/8s, 2012 255,000 258,825 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) 150,000 157,500 Bombardier, Inc. 144A sr. unsec. notes FRN 7.631s, 2013 (Canada) EUR 115,000 180,713 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $200,000 206,000 General Cable Corp. company guaranty sr. unsec. notes FRN 5.073s, 2015 230,000 205,850 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 160,000 154,000 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 160,000 164,000 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 7/8s, 2015 (PIK) 200,000 204,000 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 280,000 279,300 L-3 Communications Corp. company guaranty 7 5/8s, 2012 100,000 101,875 L-3 Communications Corp. company guaranty 6 1/8s, 2013 110,000 106,700 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 215,000 207,206 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 50,000 47,375 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 395,000 417,942 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 130,000 125,450 Moog, Inc. 144A sr. sub. notes 7 1/4s, 2018 70,000 70,700 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 100,000 149,863 Owens-Illinois, Inc. debs. 7 1/2s, 2010 $55,000 56,100 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 285,000 285,713 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 165,000 160,050 TD Funding Corp. company guaranty 7 3/4s, 2014 290,000 296,525 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 320,000 323,200 Terex Corp. company guaranty 7 3/8s, 2014 255,000 257,550 Titan International, Inc. company guaranty 8s, 2012 395,000 397,963 WCA Waste Corp. company guaranty 9 1/4s, 2014 190,000 191,900 Communication Services (3.2%) American Tower Corp. 144A sr. notes 7s, 2017 (S) 280,000 279,300 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 90,000 93,600 Centennial Cellular Operating Co., LLC sr. unsec. notes 8 1/8s, 2014 50,000 49,500 Centennial Communications Corp. sr. notes 10s, 2013 75,000 75,000 Centennial Communications Corp. sr. unsec. notes FRN 8.448s, 2013 40,000 38,100 Citizens Communications Co. notes 9 1/4s, 2011 160,000 167,800 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 335,000 323,275 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 160,000 146,800 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 165,000 169,538 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 245,000 245,000 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 430,000 441,288 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 70,000 59,150 iPCS, Inc. company guaranty sr. sec. notes FRN 4.998s, 2013 75,000 64,500 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 200,000 187,000 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 115,000 101,488 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 370,000 355,663 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 275,000 258,500 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 215,000 210,700 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 89,550 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 315,000 329,963 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 59,963 Rural Cellular Corp. sr. unsec. notes 9 7/8s, 2010 150,000 153,750 Rural Cellular Corp. sr. unsec. sub. FRN 8.623s, 2012 50,000 50,875 Rural Cellular Corp. sr. unsec. sub. notes FRN 6.076s, 2013 105,000 106,050 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 345,000 331,200 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 190,000 196,650 West Corp. company guaranty 9 1/2s, 2014 265,000 247,775 Windstream Corp. company guaranty 8 5/8s, 2016 295,000 304,956 Windstream Corp. company guaranty 8 1/8s, 2013 155,000 158,488 Consumer Cyclicals (7.3%) Allison Transmission 144A company guaranty 11s, 2015 160,000 150,800 American Media, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2011 40,000 33,200 American Media, Inc. company guaranty sr. unsec. sub. notes Ser. B, 10 1/4s, 2009 295,000 250,750 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 1,454 1,250 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 10,726 9,117 Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 105,000 95,288 Associated Materials, Inc. company guaranty 9 3/4s, 2012 310,000 308,450 Autonation, Inc. company guaranty 7s, 2014 40,000 37,850 Autonation, Inc. company guaranty sr. unsec. notes FRN 4.713s, 2013 60,000 53,025 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 140,000 100,800 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 210,000 164,325 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 290,000 242,513 D.R. Horton, Inc. company guaranty 8s, 2009 15,000 15,000 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 50,000 49,125 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) 100,000 77,500 Dex Media, Inc. notes 8s, 2013 30,000 23,850 FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 100,000 101,750 Ford Motor Co. notes 7.45s, 2031 185,000 128,113 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 470,000 445,361 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 550,000 522,339 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 179,000 174,615 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 105,000 102,265 General Motors Corp. sr. unsec. unsub. notes 7.2s, 2011 710,000 596,400 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 270,000 289,575 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 8.204s, 2014 340,000 316,200 Harrah's Operating Co., Inc. 144A company guaranty sr. notes 10 3/4s, 2016 430,000 373,025 Harry & David Holdings, Inc. company guaranty 9s, 2013 115,000 101,200 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 8.076s, 2012 40,000 34,800 Host Marriott LP sr. notes 7 1/8s, 2013 (R) 120,000 118,800 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 245,000 244,694 Jostens IH Corp. company guaranty 7 5/8s, 2012 415,000 414,481 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 70,000 72,800 Lamar Media Corp. company guaranty 7 1/4s, 2013 175,000 172,375 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 80,000 75,400 Lear Corp. company guaranty 8 1/2s, 2013 190,000 176,700 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 145,000 146,813 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 303,000 317,393 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 295,000 272,875 Meritage Homes Corp. company guaranty 6 1/4s, 2015 150,000 123,000 Meritage Homes Corp. sr. notes 7s, 2014 35,000 29,663 Meritor Automotive, Inc. notes 6.8s, 2009 35,000 34,519 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 95,000 97,019 MGM Mirage, Inc. company guaranty 6s, 2009 (S) 280,000 278,250 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,863 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 315,000 270,900 Michaels Stores, Inc. company guaranty 10s, 2014 70,000 64,750 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 475,000 485,688 NTK Holdings, Inc. sr. disc. notes zero %, 2014 225,000 111,656 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 100,000 97,000 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 245,000 246,838 Pinnacle Entertainment, Inc. 144A sr. sub. notes 7 1/2s, 2015 200,000 165,000 Pulte Homes, Inc. notes 4 7/8s, 2009 245,000 245,000 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 70,000 68,600 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 355,000 272,463 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 375,000 281,250 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 25,000 22,063 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 5.3s, 2014 315,000 267,750 Standard Pacific Corp. sr. unsec. notes 6 1/2s, 2008 155,000 153,063 Station Casinos, Inc. sr. notes 6s, 2012 259,000 217,560 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 90,000 89,100 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 93,000 97,650 Tenneco, Inc. 144A sr. unsec. notes 8 1/8s, 2015 35,000 35,350 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 185,000 129,500 THL Buildco, Inc. (Nortek Holdings, Inc.) 144A sr. sec. notes 10s, 2013 35,000 34,781 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 (In default) (NON) 140,000 78,400 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 464,000 314,360 UCI Holdco, Inc. sr. unsec. notes FRN 10.3s, 2013 (PIK) 117,741 104,495 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 446,000 202,930 Vertis, Inc. 144A unsec. sub. notes 13 1/2s, 2009 70,000 8,488 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 380,000 366,700 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 (S) 325,000 265,281 Consumer Staples (5.3%) Adelphia Communications Corp. escrow zero %, 2009 235,000 19,388 Adelphia Communications Corp. escrow bonds zero %, 2010 20,000 1,650 Affinion Group, Inc. company guaranty 11 1/2s, 2015 100,000 101,625 Affinion Group, Inc. company guaranty 10 1/8s, 2013 245,000 250,513 Affinity Group, Inc. sr. sub. notes 9s, 2012 190,000 175,275 AMC Entertainment, Inc. company guaranty 11s, 2016 217,000 220,255 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 225,000 209,250 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 150,000 128,625 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 100,000 90,000 Buffets, Inc. company guaranty 12 1/2s, 2014 (In default) (NON) 110,000 2,200 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 100,000 97,250 CCH I, LLC sec. notes 11s, 2015 422,000 358,700 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 350,000 348,250 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 505,000 501,844 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 380,000 336,300 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 30,000 27,750 Church & Dwight Co., Inc. company guaranty 6s, 2012 130,000 128,050 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 155,000 147,250 CSC Holdings, Inc. debs. Ser. B, 8 1/8s, 2009 3,000 3,056 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 205,000 198,850 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 90,000 90,000 Dean Foods Co. company guaranty 7s, 2016 125,000 116,563 Del Monte Corp. company guaranty 6 3/4s, 2015 105,000 101,588 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 270,000 276,750 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 340,000 322,575 Echostar DBS Corp. company guaranty 7s, 2013 155,000 149,963 Echostar DBS Corp. company guaranty 6 5/8s, 2014 30,000 28,275 Echostar DBS Corp. sr. notes 6 3/8s, 2011 335,000 330,813 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 155,000 147,250 Hertz Corp. company guaranty 8 7/8s, 2014 375,000 373,125 Idearc, Inc. company guaranty 8s, 2016 535,000 382,525 Ion Media Networks, Inc. 144A sr. sec. notes 8.963s, 2013 95,000 59,850 Ion Media Networks, Inc. 144A sr. sec. notes 5.963s, 2012 120,000 100,200 Jarden Corp. company guaranty 7 1/2s, 2017 280,000 249,900 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 185,000 148,925 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 275,000 199,375 Nielsen Finance LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 10s, 2014 200,000 206,760 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 100,000 86,000 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 387,000 387,000 R.H. Donnelley Corp. sr. disc. notes Ser. A-1, 6 7/8s, 2013 40,000 26,800 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 145,000 97,150 R.H. Donnelley Corp. sr. unsec. notes 6 7/8s, 2013 70,000 46,900 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 50,000 33,500 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 180,000 184,500 Rite Aid Corp. company guaranty 9 3/8s, 2015 180,000 140,400 Rite Aid Corp. company guaranty 7 1/2s, 2015 105,000 99,750 Rite Aid Corp. sec. notes 8 1/8s, 2010 45,000 44,888 Rite Aid Corp. sec. notes 7 1/2s, 2017 65,000 59,231 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 180,000 154,350 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 270,000 183,600 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes stepped-coupon 12s (12 1/2s, 10/2/08), 2013 (STP) (PIK) 150,000 133,500 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 290,000 287,825 Universal City Florida Holding Co. sr. unsec. notes FRN 7.623s, 2010 107,000 105,128 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015 (PIK) 120,000 90,600 Energy (5.4%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 445,000 439,438 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 380,000 337,250 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 240,000 243,000 Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 60,000 62,175 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 190,000 193,325 Chesapeake Energy Corp. sr. notes 7s, 2014 250,000 249,063 Complete Production Services, Inc. company guaranty 8s, 2016 215,000 217,688 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 395,000 386,606 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 120,000 117,900 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 300,000 316,500 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 345,000 349,313 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 14,000 13,930 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 60,000 57,900 Encore Acquisition Co. sr. sub. notes 6s, 2015 213,000 202,350 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 140,000 137,375 Forest Oil Corp. sr. notes 8s, 2011 150,000 156,938 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 365,000 345,838 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 358,800 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 9s, 2016 320,000 332,000 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 285,000 275,025 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 295,000 304,588 Massey Energy Co. sr. notes 6 5/8s, 2010 330,000 329,175 Newfield Exploration Co. sr. sub. notes 7 1/8s, 2018 90,000 88,875 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 210,000 203,700 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 95,000 95,515 Peabody Energy Corp. company guaranty 7 3/8s, 2016 275,000 281,188 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 155,000 161,200 Petroleum Development Corp. 144A sr. unsec. notes 12s, 2018 235,000 249,100 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 80,000 73,400 Petroplus Finance, Ltd. 144A company guaranty 7s, 2017 (Bermuda) 240,000 216,600 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 75,000 75,563 Plains Exploration & Production Co. company guaranty 7s, 2017 (S) 375,000 360,938 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 265,000 269,638 Range Resources Corp. company guaranty sr. sub. notes 7 1/4s, 2018 55,000 55,963 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 91,375 SandRidge Energy, Inc. sr. notes 8s, 2018 20,000 20,250 SandRidge Energy, Inc. 144A company guaranty sr. unsec. FRN 6.323s, 2014 75,000 72,406 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 8 5/8s, 2015 (PIK) 210,000 215,775 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 350,000 289,625 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 410,000 394,625 Whiting Petroleum Corp. company guaranty 7s, 2014 365,000 362,263 Financial (1.4%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 105,000 96,600 GMAC, LLC sr. unsec. unsub. notes FRN 5.276s, 2014 25,000 17,790 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 555,000 520,875 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 75,000 60,719 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 520,000 418,854 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 450,000 348,399 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 140,000 110,707 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 133,200 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 165,000 143,550 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 115,000 117,731 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 140,000 134,400 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 75,000 73,729 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 170,000 159,800 Rouse Co LP/TRC Co-Issuer Inc. 144A sr. notes 6 3/4s, 2013 (R) 20,000 17,910 USI Holdings Corp. 144A sr. unsec. notes FRN 6.551s, 2014 35,000 28,175 Health Care (4.1%) Accellent, Inc. company guaranty 10 1/2s, 2013 320,000 292,000 AMR Holding Co., Inc./EmCare Holding Co., Inc. sr. sub. notes 10s, 2015 320,000 340,800 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 435,000 448,594 DaVita, Inc. company guaranty 6 5/8s, 2013 285,000 277,163 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 280,000 273,000 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 285,000 300,675 HCA, Inc. sr. notes 6.95s, 2012 70,000 67,550 HCA, Inc. sr. sec. notes 9 1/4s, 2016 600,000 633,750 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 65,000 56,550 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 360,000 331,200 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 355,000 364,763 Omnicare, Inc. company guaranty 6 3/4s, 2013 10,000 9,375 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 30,000 27,750 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 375,000 384,375 Select Medical Corp. company guaranty 7 5/8s, 2015 395,000 351,550 Service Corporation International sr. notes 7s, 2017 65,000 63,050 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 340,000 326,400 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 330,000 333,300 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 57,600 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 265,000 214,650 Tenet Healthcare Corp. notes 7 3/8s, 2013 275,000 256,438 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 305,000 288,988 US Oncology Holdings, Inc. sr. unsec. notes FRN 7.949s, 2012 (PIK) 94,000 78,490 US Oncology, Inc. company guaranty 9s, 2012 250,000 252,813 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 325,000 333,938 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 155,000 164,300 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 75,000 75,375 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 50,000 49,625 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 80,000 78,000 Technology (2.9%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 345,000 263,063 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 303,000 262,095 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 219,000 210,240 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 115,000 123,769 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 130,000 139,750 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 85,000 85,319 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 280,000 275,800 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 205,000 191,675 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 390,000 345,150 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 (S) 230,000 193,775 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014 (PIK) 125,000 107,188 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 70,000 74,550 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 240,000 243,300 Lucent Technologies, Inc. notes 5 1/2s, 2008 50,000 49,875 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 130,000 99,613 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 90,000 55,800 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 165,000 162,938 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 6.963s, 2011 (Canada) 180,000 169,200 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 5.463s, 2013 (Netherlands) 170,000 155,550 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 275,000 266,750 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 330,000 272,250 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 178,000 185,120 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 356,000 366,680 Travelport LLC company guaranty 11 7/8s, 2016 65,000 59,638 Travelport LLC company guaranty 9 7/8s, 2014 190,000 182,875 Xerox Capital Trust I company guaranty 8s, 2027 285,000 277,512 Utilities & Power (2.8%) AES Corp. (The) sr. notes 8 7/8s, 2011 22,000 22,990 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 70,000 70,263 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 150,000 154,125 AES Corp. (The) 144A sr. notes 8s, 2020 55,000 54,038 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 120,000 126,600 CMS Energy Corp. sr. notes 8 1/2s, 2011 70,000 73,964 CMS Energy Corp. sr. notes 7 3/4s, 2010 40,000 41,688 Colorado Interstate Gas Co. debs. 6.85s, 2037 95,000 89,904 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 10,000 9,891 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 125,000 126,875 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 76,875 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 90,000 91,800 Edison Mission Energy sr. unsec. notes 7.2s, 2019 155,000 151,125 Edison Mission Energy sr. unsec. notes 7s, 2017 110,000 107,525 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 100,000 100,625 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 44,347 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 280,000 283,500 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 155,000 148,025 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 25,000 25,000 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 170,000 176,800 Mirant North America, LLC company guaranty 7 3/8s, 2013 235,000 236,763 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 98,000 NRG Energy, Inc. sr. notes 7 3/8s, 2016 730,000 711,750 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 245,000 268,888 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 155,000 160,425 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 35,000 35,713 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 270,000 282,447 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 35,000 36,663 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 60,000 62,475 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,028 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 40,000 42,519 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 14,529 Texas Competitive Electric Holdings Co., LLC company guaranty 10 1/4s, 2015 430,000 439,138 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 150,000 153,000 Utilicorp United, Inc. sr. unsec. notes 9.95s, 2011 5,000 5,143 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 35,000 37,975 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 75,000 76,688 Total corporate bonds and notes (cost $68,461,824) CONVERTIBLE PREFERRED SECURITIES (29.5%)(a) Shares Value Basic Materials (3.8%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 14,087 $2,326,116 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. 79,320 1,596,315 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 24,600 1,821,938 Vale Capital, Ltd. Ser. RIO P, $2.75 cv. pfd. (Cayman Islands) 7,890 575,477 Capital Goods (0.9%) Avery Dennison Corp. $3.938 cv. pfd. 29,880 Communication Services (2.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 30,900 1,313,250 Crown Castle International Corp. $3.125 cum. cv. pfd. 34,800 2,105,400 Consumer Cyclicals (4.6%) Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 27,940 705,485 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 61,900 2,065,913 General Motors Corp. $1.563 cum. cv. pfd. 97,000 1,606,563 Retail Ventures, Inc. $3.312 cv. pfd. 27,400 893,925 Six Flags, Inc. $1.813 cum. cv. pfd. 63,200 811,728 Stanley Works (The) 4.344% units cv. ARP 1,882,000 Consumer Staples (2.6%) Bunge, Ltd. 5.125% cum. cv. pfd. 1,740 1,887,900 Newell Financial Trust I $2.625 cum. cv. pfd. 28,800 1,297,800 Universal Corp. 6.75% cv. pfd. 870 1,073,363 Energy (2.9%) Chesapeake Energy Corp. $4.50 cum. cv. pfd. (S) 18,400 2,493,200 Edge Petroleum Ser. A, $2.875 cum. cv. pfd. 27,750 894,938 McMoRan Exploration Co. $6.75 cum. cv. pfd. 6,800 1,463,149 Financial (7.2%) Alleghany Corp. 5.75% cv. pfd. 3,100 1,068,389 Ambac Financial Group, Inc. $4.75 cv. pfd. 9,540 302,418 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,387 1,400,912 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 16 1,134,000 Fannie Mae Ser. 08-1, $4.375 cv. pfd. 24,040 1,198,995 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 88,700 1,751,825 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. 850 922,250 Nationwide Health Properties, Inc. $7.75 cv. pfd. 13,800 2,139,552 Wachovia Corp. Ser. L, Class A, 7.50% cv. pfd. 1,250 1,323,975 Washington Mutual, Inc. Ser. R, 7.75% cv. pfd. 985 749,708 Health Care (1.4%) Mylan, Inc. 6.50% cv. pfd. 980 921,249 Schering-Plough Corp. 6.00% cum. cv. pfd. 7,100 1,386,204 Technology (0.9%) Lucent Technologies Capital Trust I 7.75% cum. cv. pfd. 1,800 Utilities & Power (3.1%) AES Trust III $3.375 cv. pfd. 27,800 1,367,413 El Paso Energy Capital Trust I $2.375 cv. pfd. 36,050 1,509,594 Entergy Corp. $3.813 cv. pfd. 33,100 2,337,688 Total convertible preferred securities (cost $48,716,115) CONVERTIBLE BONDS AND NOTES (26.6%)(a) Principal amount Value Capital Goods (1.1%) Alliant Techsystems, Inc. cv. sr. sub. notes 2 3/4s, 2024 $115,000 $161,575 DRS Technologies, Inc. 144A cv. unsec. notes 2s, 2026 150,000 202,875 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 135,000 140,231 WESCO International, Inc. cv. sr. unsec. company guaranty debs. 1 3/4s, 2026 1,633,000 1,412,545 Communication Services (1.8%) Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 1,700,000 1,472,625 NII Holdings, Inc. cv. unsec. notes 3 1/8s, 2012 1,700,000 1,468,375 Consumer Cyclicals (2.4%) Fleetwood Enterprises, Inc. cv. sr. sub. notes 5s, 2023 1,400,000 1,349,250 Pier 1 Imports, Inc. cv. company guaranty sr. unsec. notes stepped coupon 6 3/8s, (6 1/8s, 2/15/11) 2036 (STP) 130,000 113,913 Pier 1 Imports, Inc. 144A cv. company guaranty sr. unsec. notes stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 1,541,000 1,350,301 Rewards Network, Inc. cv. sub. debs. 3 1/4s, 2023 1,300,000 1,189,500 Consumer Staples (3.4%) Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 1,290,000 1,649,588 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 512,300 Sinclair Broadcast Group, Inc. cv. bonds 6s, 2012 1,745,000 1,553,050 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018 (STP) 420,000 385,875 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 1,380,000 1,566,300 Energy (1.2%) International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 1,095,000 Financial (6.9%) BankUnited Financial Corp. cv. sr. notes 3 1/8s, 2034 1,499,000 779,480 Boston Private Financial Holdings, Inc. cv. sr. unsec. notes 3s, 2027 1,700,000 1,496,000 Charming Shoppes cv. sr. unsec. notes 1 1/8s, 2014 2,060,000 1,336,425 Countrywide Financial Corp. 144A cv. company guaranty sr. unsec. notes FRN Ser. A, zero %, 2037 (S) 1,800,000 1,683,000 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 1,800,000 1,476,000 KKR Financial Holdings, LLC 144A cv. sr. unsec. notes 7s, 2012 1,157,000 970,607 Legg Mason, Inc. cv. unsec. sr. notes 5.6s, 2021 14,200 693,031 MGIC Investment Corp. 144A cv. jr. unsec. sub. debs 9s, 2063 1,420,000 1,720,046 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 1,600,000 1,326,811 Health Care (2.0%) CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 1,650,000 1,233,375 EPIX Medical, Inc. cv. sr. notes 3s, 2024 1,470,000 889,350 Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 1,663,000 1,211,911 Technology (6.5%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 532,000 367,080 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 1,900,000 1,482,000 Arris Group, Inc. cv. sr. unsec. notes 2s, 2026 1,925,000 1,714,790 Borland Software Corp. 144A cv. sr. notes 2 3/4s, 2012 1,310,000 902,263 Cray, Inc. cv. sr. sub. notes 3s, 2024 1,300,000 1,168,375 LSI Logic Corp. cv. sub. notes 4s, 2010 1,012,000 989,230 Mentor Graphics Corp. cv. sub. notes FRN 4.434s, 2023 1,400,000 1,372,000 RF Micro Devices, Inc. cv. unsec. sub notes 1s, 2014 1,370,000 1,010,375 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 200,000 161,500 Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, 2024 1,900,000 1,534,250 Transportation (1.3%) ExpressJet Holdings, Inc. cv. company guaranty 4 1/4s, 2023 950,000 783,750 JetBlue Airways Corp. cv. sr. bonds 3 1/2s, 2033 1,450,000 1,424,625 Total convertible bonds and notes (cost $43,212,958) UNITS (1.1%)(a) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 3.15s, 2009 (Cayman Islands) 7 $716,373 Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2009 1,540 1,155,000 Total units (cost $1,936,395) COMMON STOCKS (0.5%)(a) Shares Value AboveNet, Inc. (NON) 43 $2,838 Adelphia Recovery Trust (Ser. ACC-1) (NON) 248,982 17,429 Bohai Bay Litigation, LLC (Units) (F) 406 5,747 Cinemark Holdings, Inc. 7,000 101,290 El Paso Corp. 7,000 136,850 Elizabeth Arden, Inc. (NON) 2,645 39,701 Jarden Corp. (NON) (S) 3,570 66,938 Northrop Grumman Corp. 1 75 NRG Energy, Inc. (NON) 2,750 114,373 Pinnacle Entertainment , Inc. (NON) 4,700 65,189 Qwest Communications International, Inc. (S) 13,125 63,656 Service Corporation International 9,975 106,733 Williams Cos., Inc. (The) 2,765 105,181 XCL Warranty Escrow (F) 406 28,986 Total common stocks (cost $968,059) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) (cost $114,750) Principal amount Value Argentina (Republic of) bonds FRB 3s, 2013 $225,000 SENIOR LOANS (0.1%)(a)(c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 4.65s, 2014 $91,033 $63,495 GateHouse Media, Inc. bank term loan FRN Ser. DD, 4.714s, 2014 33,967 23,692 Total senior loans (cost $115,864) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/8/10 $24.00 20 $1,000 AboveNet, Inc. 9/8/08 20.00 17 765 New ASAT Finance, Ltd. (Cayman Islands) (F) 2/1/11 0.01 23,400 318 Dayton Superior Corp. 144A (F) 6/15/09 0.01 270 720 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 119 6,215 Total warrants (cost $10,328) SHORT-TERM INVESTMENTS (5.0%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 3,550,113 $3,550,113 Short-term investments held as collateral for loaned securities with yields ranging from 2.20% to 2.91% and due dates ranging from June 2, 2008 to July 25, 2008 (d) $4,781,280 4,774,270 Total short-term investments (cost $8,324,383) TOTAL INVESTMENTS Total investments (cost $171,860,676) (b) FORWARD CURRENCY CONTRACTS TO SELL at 5/31/08 (aggregate face value $698,604) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $716,537 $698,604 6/18/08 $(17,933) CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $45,000 12/20/08 550 bp $(2,496) Nalco, Co. 7.75%,11/15/11 45,000 9/20/12 350 bp 957 Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 45,000 12/20/08 725 bp (1,924) Abitibibowater Inc., 6 1/2%, 6/15/13 45,000 12/20/08 800 bp (1,680) Abitibibowater Inc., 6 1/2%, 6/15/13 45,000 12/20/08 825 bp (1,598) Amkor Technologies, Inc., 7 3/4%, 5/15/13 100,000 6/20/13 450 bp (2,286) Freescale Semiconductor, 8 7/8%, 12/15/14 120,000 9/20/12 495 bp (8,675) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12 60,000 6/20/09 165 bp (3,099) Dynegy Holdings Inc., 6 7/8%, 4/1/11 80,000 6/20/17 297 bp (6,612) Echostar DBS Corp., 6 5/8%, 10/1/14 155,000 6/20/13 (225 bp) 1,860 Deutsche Bank AG Nalco, Co. 7.75%, 11/15/11 35,000 12/20/12 363 bp 810 Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 108,000 (F) (a) 2.461% (19,996) General Motors Corp., 7 1/8%, 7/15/13 35,000 9/20/08 620 bp 449 General Motors Corp., 7 1/8%, 7/15/13 175,000 9/20/08 620 bp 2,247 JPMorgan Chase Bank, N.A. Smurfit-Stone Container Enterprises, 7 1/2%, 6/1/13 15,000 3/20/13 685 bp 312 Lehman Brothers Special Financing, Inc. Community Health Systems, 8 7/8%, 7/15/15 143,000 12/20/12 360 bp (2,264) Jefferson Smurfit Corp., 7 1/2%, 6/1/13 20,000 3/20/13 645 bp 137 Sungard Data Systems, Inc., 9 1/8%, 8/15/13 100,000 9/20/12 395 bp 1,084 Merrill Lynch Capital Services, Inc. General Motors Corp., 7 1/8%, 7/15/13 120,000 9/20/08 500 bp 795 Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 80,000 6/20/17 295 bp (6,853) Morgan Stanley Capital Services, Inc. Aramark Services, Inc., 8.5%, 2/1/15 135,000 12/20/12 355 bp (971) Dynegy Holdings Inc., 6 7/8%, 4/1/11 80,000 6/20/12 225 bp (4,126) Jefferson Smurfit Corp, 7.5%, 6/1/13 70,000 9/20/12 445 bp (3,864) Nalco, Co. 7.75%, 11/15/11 45,000 9/20/12 330 bp 605 Nalco, Co. 7.75%, 11/15/11 55,000 3/20/13 460 bp 3,358 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar NOTES (a) Percentages indicated are based on net assets of $165,844,242 . (b) The aggregate identified cost on a tax basis is $171,702,914, resulting in gross unrealized appreciation and depreciation of $10,098,989 and $12,331,246, respectively, or net unrealized depreciation of $2,232,257. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at May 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At May 31, 2008, the value of securities loaned amounted to $4,714,775. The fund received cash collateral of $4,774,270 which is pooled with collateral of other Putnam funds into 73 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $86,081 for the period ended May 31, 2008. During the period ended May 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $44,840,736 and $47,533,729, respectively. (F) Is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at May 31, 2008. At May 31, 2008, liquid assets totaling $1,680,688 have been designated as collateral for open forward commitments, swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Adjustable Rate Preferred Stock (ARP), Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at May 31, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2008
